DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification supports a catalyst containing a specific ZSM-5 and specific combinations of metals such as Co and Mo; Co and Ce; Co and Na; Co, Mo and Ce; Co, Mo, Ce, Ag, and Ca; Co, Mo, and Na; Mo and Ce; or Mo and Na. The specification does not support such a catalyst containing a general aluminosilicate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (3,842,016).
Young discloses using a preferred catalyst comprising Y zeoliteclaim 4 a group VIII noble metal group IIB, group IIA, rare earth metals for isomerization of cyclohexene to methylcyclopentane (col. 8, lines 44-62). Young discloses generally the catalyst can contains metals of group IV-B, V, VI-B and VIII metals. While Mo is a metal of group VIB, Co is a metal of group VIII (col. 6, lines 21-50).
Young does not disclose the preferred catalyst also contains specific combinations of  other metals such as Mo, Co, Ce, and Na as recited in claim 1, specifically specific combinations of metals as recited in the claims. However, Young discloses the catalyst can contain Mo, Co, Ce, and Na (example 12-15; tables 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Young process by using a catalyst comprising Y zeolite and specific combinations as the catalyst for isomerization of cyclohexene to methylcyclopentane since non-preferred embodiments can be indicative of obviousness. Merch & Co. V. Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti 192 USPQ 278 (CCPA 1976); In re Kohler 177 USPQ 399 (CCPA 1973); In re Mills 176 USPQ 196 (CCPA 1972).
Young discloses the isomerization is operated under conditions similar to those described for reforming (col. 8, lines 44-45).
Young discloses the reforming is operated under hydrogen pressure (gas atmosphere) (col. 8, lines 33-34).
The content of metals as recited in claim 5 can be found on column 6, lines 65-68
Regarding claims 6 and 7, in example 30, Young discloses how the catalyst is prepared with using a cerium chloride salts dissolved in water containing Y zeolite. The exchanged zeolite is filtered, dried at 200F and then calcined at 850F.
Regarding claim 8, Young disclose using heating air to heat the catalyst (col. 4, line 60 to col. 5, line 29).
The limitation of claim 9 can be found on column 4, lines 49-59.
Regarding claim 10, Young disclose operating the reaction in a circulating fluid bed system which is not different from continuous tubular reactor recited in the claim.
The temperature and pressure and LHSV of the reaction as recited in claims 11 and 13 can be found on column 8, lines 32-62.
Regarding claims 14 and 15, the conversion of cyclohexene and selectivity of methylcyclopentane are only inherent results of the operation of the Young process under very similar conditions in the presence of a very similar catalyst in the presence of hydrogen except the opposition can be shown by applicants.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (3,842,016) view of Ramquist et al (3,636,127).
Young discloses a process as discussed above.
Young does not disclose the process is operated in the presence of gases as recited in claim 3 and the process is operated in a batch reactor as recited in claim 12. However, Ramquist discloses olefins can be isomerized in a batch reactor and in the presence of an inert diluents such as hydrogen, nitrogen, argon... (abstract; col. 4, lines 53-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Young process by operating the isomerization in a batch reactor and in the presence of inert gases such as argon and nitrogen to arrive at the applicants’ claimed process since it is expected that using any inert gas and in a batch reactor as disclosed by Ramquist would yield similar results except the criticality can be shown by applicants.
Regarding claim 12, the amount of the catalyst should be selected to be enough for the reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Young process by selecting appropriate ratio of cyclohexene to catalyst to arrive at the applicants’ claimed process except the criticality can be shown by applicants.

  Response to Arguments
Applicant's arguments filed 08/27/2022 have been fully considered but they are not persuasive. 
The argument “Absent improper hindsight and reliance upon the claimed invention, there is no apparent reason based upon the teachings of Young to provide such specific combinations of metals loaded in a catalyst structure so as to be effective in converting cyclohexene into methyl cyclopentene (mcp).” is not persuasive it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The argument “claim 14 further recites that conversion of cyclohexene within the reactor to methylcyclopentene and/or other reaction products exceeds 50 wt.%. Claim 15 further recites that selectivity of methylcyclopentene exceeds 90 wt.% from cyclohexene conversion within the
reactor. In rejecting these claims, it is alleged (page 5 of the Office Action) that “the conversion of cyclohexene and selectivity of methylcyclopentane [sic] are only inherent results of the operation of the Young process under very similar conditions in the presence of a very similar catalyst in the presence of hydrogen except the opposition can be shown by applicants.” Applicant has shown that only specific catalysts of the types claimed are capable of such high conversion from cyclohexene to mcp, while other example catalyst structures are not. Applicant further submits that the conditions of the Young process are in fact not “very similar” as alleged in the Office Action, since the catalyst structures as claimed are not taught by Young and further (absent improper hindsight and reliance upon the present invention) are not readily obtainable based upon the teachings of Young. There is no inherency by Young in achieving such high levels of conversion of cyclohexene to mcp as alleged in the Office Action.” is not persuasive since as discussed above, the limitation of claims 14 and 15 is only a result of the reaction of isomerization of cyclohexene to methylcyclopentane in the presence of a catalyst discussed by Young as discussed above. Note that in examples in the specification, applicants operates a catalyst containing ZSM-5 zeolite not a catalyst containing unspecified zeolite as recited in present claims. Present claim 4 recites zeolites such as L, X, and Y which are also disclosed and used by Young (col. 5, line 69 to col. 6, line 20). Therefore, Young process operated in the presence of these zeolites also would be expected to yield results as recited in present claims 14 and 5 except the opposition can be shown by applicants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772